Citation Nr: 1104186	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-18 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the Veteran's claim for entitlement to 
service connection for bilateral hearing loss, and if so, whether 
service connection may be granted.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the Veteran's claim for entitlement to 
service connection for tinnitus, and if so, whether service 
connection may be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from March 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, 
Florida.  

As a result of the Board's reopening of the Veteran's two issues 
before the Board, these same issues are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1992 rating action, the RO denied the Veteran's 
claim for entitlement to service connection for bilateral hearing 
loss and tinnitus; the Veteran did not appeal that decision.  

2.  Evidence received since the July 1992 rating decision is not 
duplicative or cumulative of evidence previously of record and 
raises a reasonable possibility of substantiating the Veteran's 
hearing loss and tinnitus claims.  


CONCLUSIONS OF LAW

1.  The July 1992 RO's decision that denied entitlement to 
service connection for bilateral hearing loss and tinnitus is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1991); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for bilateral hearing loss 
and tinnitus has been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Veteran claims that his bilateral hearing loss and tinnitus 
are a result of his military service.  He asserts that as a 
result of his service in the Republic of Vietnam, where he served 
as a gunner aboard an airship, he was repeatedly exposed to loud 
and disruptive noise.  He believes that this noise lead to the 
development of his current hearing loss and tinnitus.  To support 
his claim, he has provided written statements concerning his 
noise exposure along with medical records showing bilateral 
hearing loss and complaints involving ringing in the ears.  

In this decision, the Board reopens both of the Veteran's claims 
now before it and remands both issues to the RO via the AMC for 
further development.  As such, no discussion of VA's duty to 
notify and assist is necessary.

Because the Veteran did not submit a Notice of Disagreement (NOD) 
to the July 1992 rating decision denying entitlement to service 
connection for bilateral hearing loss and tinnitus, that 
determination became final based on the evidence then of record.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991). 

The RO reopened the claims and then denied them on the merits in 
the May 2007 statement of the case.  However, the Board must also 
consider the question of whether new and material evidence has 
been received because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claims de novo.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in that 
regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; see 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2010), evidence is considered "new" 
if it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  For the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As noted, a July 1992 rating decision denied the Veteran's claim 
involving bilateral hearing loss and tinnitus.  It was noted in 
the decision that the Veteran had sensorineural hearing loss on 
the right, but not on the left, and that the service treatment 
records did not show hearing loss or tinnitus.  The Veteran was 
notified of that decision but he did not perfect a timely appeal; 
hence, it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

When the RO denied service connection in 1992, it based its 
decision on the Veteran's service treatment records, a VA 
audiological examination, and the Veteran's application for 
benefits.  Since then, the Veteran has submitted written 
statements from himself and he has proffered VA and private 
medical treatment records.  Of note is a letter from a medical 
care provider who states that the Veteran has bilateral hearing 
loss and tinnitus, that he reported exposure to severe noise in 
service, and that an audiogram in 1992 was reportedly consistent 
with noise induced hearing loss.  In addition, the Veteran's 
statements provide additional details concerning his noise 
exposure in service as well as the symptoms he experienced in 
service and thereafter.   

This evidence is new.  It was not of record prior to July 1992.  
This evidence is material because it raises a reasonable 
possibility of substantiating the claim.  The evidence does 
suggest and insinuate that the Veteran now suffers from tinnitus 
and hearing loss that may be the result of the noise exposure he 
endured while on active duty.  The evidence also indicates that 
the Veteran's bilateral hearing loss meets the standards required 
by VA for compensation purposes pursuant to 38 C.F.R. § 3.385.  
In that regard, a VA audiological examination dated in July 2007 
shows that the Veteran has an auditory threshold of 70 decibels 
on the right and 65 decibels on the left at 4000 Hertz.  This 
evidence is not cumulative and has not been previously seen and 
reviewed by the VA.  Hence, it is the conclusion of the Board 
that this evidence is material because it does relate to a 
previously unestablished fact necessary to substantiate the 
claim.  Thus, the Board concludes that the Veteran has submitted 
evidence that is new and material, and the issues involving 
entitlement to service connection for bilateral hearing loss and 
tinnitus are reopened.




ORDER

New and material evidence has been received to reopen the claim 
for entitlement to service connection for bilateral hearing loss 
and tinnitus; to this extent, this portion of the appeal is 
granted.


REMAND

As a result of the Board's above action, that of reopening the 
Veteran's two claims, VA has a duty to develop the appellant's 
claims prior to the issuance of a decision on the merits of the 
claim.  A review of the claims folder indicates that the RO has 
not obtained an opinion as to whether the claimed and purported 
disabilities are the result of the Veteran's military service.  
Instead the examiner in July 2007 indicated that she could not 
resolve the issue without resort to mere speculation.  Her 
rationale was that although the Veteran reported significant 
noise exposure in service, which could be contributory to hearing 
loss, no hearing loss was documented in service.  Hence, the 
claim will be remanded for the purpose of obtaining an 
examination of the Veteran so that an etiological opinion may be 
obtained with the examiner having the benefit of being able to 
review all of the Veteran's medical records in connection with 
the examination.

The Board would note that, for VA purposes, impaired hearing is 
considered a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).

[W]here the regulatory threshold 
requirements for hearing disability are not 
met until several years after separation 
from service, the record must include 
evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post-service test 
results meeting the criteria of 38 C.F.R. 
§ 3.385. . . . For example, if the record 
shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an 
upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis to 
attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent 
causes.

See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In other words, when audiometric test results at a service 
member's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 
supra.  The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).   

The case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should contact the Veteran 
and ask that he furnish signed 
authorizations for release to the VA of all 
medical health care providers who have 
treated the Veteran for hearing loss and 
tinnitus since his discharge from service.  
Copies of the medical records, that are not 
already of record, should then be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for these private treatment records are not 
successful, the RO/AMC should inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2010).

2.  Thereafter, the Veteran once again 
should be afforded a VA audiological 
examination.  The claims folder should be 
provided to the examiner for review in 
conjunction with the examination and the 
examiner should indicate in the report that 
the folder was reviewed.  

The examiner should render an opinion as to 
whether it is at least as likely as not 
that the Veteran's current bilateral 
hearing loss and claimed tinnitus is 
related to excessive noise exposure in 
service.  In that regard, the examiner 
should consider the Veteran's reports of a 
continuity of hearing problems and tinnitus 
since service in offering the opinion.  It 
would be helpful if the examiner would use 
the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner must provide a 
comprehensive report including rationales 
for all opinions and conclusions.  

3.  The AMC/RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, the AMC/RO should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the Veteran, along with his accredited 
representative, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


